DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted April 7, 2021, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Specification
5.	The disclosure is objected to because of the following informalities: the reference number 302 is used to refer to supporting plate and also to a hollow plate.  It is confusing to use the same reference number for both items because a hollow plate 302 is always a support plate but a support plate 302 is not always a hollow plate.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 12 recites a battery pack comprising a plurality of battery modules according to Claim 1, and a heat reservoir for transferring heat to and/or from the battery module, but because there is a plurality of battery modules claimed, and because Claim 1 already recites a heat reservoir, it is unclear what structure is actually being claimed.  Are there multiple heat reservoirs, or is the reservoir claimed in Claim 12 the same as what is cited in Claim 1?   To advance prosecution, this limitation is being interpreted as reciting a heat reservoir that is additional to what is recited in Claim 1, in accord with e.g. para 0014, which recites that the battery pack includes “the heat conducting element” which is in thermal contact with a heat reservoir arranged externally of the battery pack. Claims 13-15 are rejected as being dependent upon a rejected base claim.
7.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 14 recites wherein the battery pack of Claim 12 further comprises “optionally a battery pack lid”.  Based on the use of “optionally”, it is unclear if the claim requires a battery pack lid, and so the scope of the claim is indefinite.  
Claim Objections
8.	Claim 15 is objected to because of the following informalities:  “according to any one of claim 12” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-5, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu US PG Publication 2018/0269545.
Regarding Claim 1-2, 7-8, 12, and 15, Liu discloses a vehicle (meeting Claim 15) comprising a battery pack (battery “module” comprising two modules, which can be reasonably considered a battery pack in the absence of a special definition) 1 and a heat reservoir (tray) 2 (tray has good heat conductivity, to which all heat from modules is directed, paras 0026, 0044) (meeting Claim 12) comprising a plurality of battery modules including battery module 1b comprising a plurality of heat pipes c having an L-shape (i.e. “bent shape”, Fig. 6, para 0034, meeting Claim 7) configured to be thermally connected to a heat reservoir (cooling plate) 111b, the heat pipes c being integrated in an external surface of the battery module 1b (Figs. 3-4 show that heat reservoir 11b is formed in groove 14b in an external lower surface of battery module 1b, which means that the heat pipes c embedded in 11b will necessarily be integrated in an external lower surface of  module 1b, meeting Claim 8), the heat pipes being configured to be arranged in physical contact with a heat conducting element (second side plate) 112b for transferring heat to and/or from the battery module 1b (see all Figs and at least paras 0027-0038, 0041-0045).  
Although Liu does not specifically recite that the heat pipes are sealed and fluidly separated from the heat reservoir (meeting Claim 2), the skilled artisan would understand that since the heat pipes of Liu are self-contained systems using phase change materials moving by capillary action (para 0034), the heat pipes would necessarily be sealed and would therefore not be fluidly connected to the heat reservoir.  
Regarding Claim 3, the heat pipe arrangement of Liu would inherently internally redistribute heat within the battery module since Liu specifically teaches that the heat pipe and cooling plate and heat-conducting plate design is aimed at transferring heat generated from a battery module so as to dissipate the heat.  This action would redistribute heat within the battery module.  
Regarding Claims 4 and 5, Liu discloses wherein the heat pipes use the phase change principle with a heat conductive liquid and capillary action (para 0034) and the skilled artisan would clearly understand that such a heat pipe operates in the manner recited in the claim.  That is, a heat pipe using phase changing, heat-conducting liquid working by capillary action would necessarily comprise an evaporation portion and a condensation portion, and the heat transfer fluid disposed inside the heat pipe is inherently configured to undergo a phase change such that the heat transfer fluid evaporates in the evaporation portion and condense in the condensation portion, and would be configured to induce (by said capillary action) a movement of the heat transfer fluid within each heat pipe including induced movement of the heat-transfer fluid as a liquid from the condensation portion to the evaporation portion.  
Regarding Claim 14, the battery pack of Liu comprises a frame (fixing plates 16, connecting rib 17, pull rods 18, all forming a frame that is holding said battery modules (see at least Figs 11-13; paras 0039-0040).  The top surface of the casing of 1a can reasonably be considered a battery pack lid if it is disposed on top of the entire battery pack 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Liu US PG Publication 2018/0269545.
Regarding Claim 6, Liu discloses the battery module of Claim 4, the rejection of which is incorporated herein in its entirety.  Liu does not specifically recite wherein the respective evaporation portion being arranged in an outer portion of the battery module (e.g 112b in Fig. 6) and the respective condensation portion being arranged in an inner portion of the battery module (e.g. 111b in Fig. 6) in order to re-distribute heat between said outer and inner portion.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the heat pipes such that the respective evaporation and condensation portions are located respectively at outer and inner portions of the battery module in order to offset the amount of heat being directed to the outside/edge of the battery module from the heat conducting pads 12 and heat conducting plate 13 since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
11.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu US PG Publication 2018/0269545, as applied to Claim 1, and further in view of Choi US PG Publication 2015/0207188.
Regarding Claims 9 and 10, Liu discloses the battery module of Claim 1, the rejection of which is incorporated herein in its entirety.  Liu does not provide details regarding the battery cell arrangement within the battery module, and fails to specifically disclose wherein the battery module further comprises a plurality of battery cells spaced apart from each other and a plurality of fins arranged in the battery cell spaces, or a plurality of fin heat pipes arranged in said plurality of fins, the fin heat pipes being individually sealed.  However, in the same field of endeavor of battery packs for vehicles, Choi discloses a battery module wherein the module comprises a plurality of battery cells 100 spaced apart from each other and a plurality of fins (heat dissipation panels) 200/300 arranged in the battery cell spacings, and further comprising a plurality of fin heat pipes 220 arranged in said plurality of fins 200/300, the fin pipes being individually sealed (not explicitly stated by Choi, but necessarily so since they rely on latent heave of vapor to transfer heat, para 0031, and if the pipes were not sealed, they would not contain vapor) (see at least Figs 1-4; paras 0029-0034).  Choi teaches that this configuration is advantageous because it allows for excellent cooling of battery cells since heat pipes allow effective heat dissipation, and heat conductivity is maximized by phase change heat transfer, even used in an indirect cooling scheme, cooling of batteries is secured, and because the heat pipes are bent, the vertical fixing is improved, and finally, the space between battery cells can be made small and coolant channels spacing is thereby reduced compared with conventional structures, resulting in increased energy density (see paras 0017-0020).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include fins in spacings between battery cells in the module of Liu and to arrange a plurality of fin heat pipes in the fins, the fin heat pipes being individually sealed, because Choi teaches that adding fins with heat pipes in spaces between battery cells in a battery module imparts many benefits to a battery module, including, but not limited to, excellent cooling of battery cells since heat pipes allow effective heat dissipation, heat conductivity is maximized by phase change heat transfer, even used in an indirect cooling scheme, cooling of batteries is secured, and because the heat pipes are bent, their vertical fixing is improved, and finally, the space between battery cells can be made small and coolant channels spacing is thereby reduced compared with conventional structures, resulting in increased energy density.  Although Choi refers in e.g. pars 0034-0036 separately to 300 as fins, 220 as heat pipes with contact portions contacting 300, and 200 as heat dissipating panels in which heat pipes 220 are embedded, all parts being either formed together or in tight contact with one another (because the structures are connected and work as one unit for heat dissipation), the combined structure is reasonably considered a fin with embedded heat pipes. 
Regarding Claim 11, Liu modified by Choi does not specifically recite that each heat pipe integrated in the external surface of the battery module comprises a fin portion configured to extend into a fin.  However, because Choi teaches that a heat pipe advantageously extends into a fin to form a structure that allows for enhance cooling performance as explained above, and because Choi recites that the heat dissipating fin portion 300 is cooled by air moving through a duct 400 (paras 0014, 0036-038) it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the heat pipes of Liu which are integrated in the external surface of the battery module to comprise a fin portion configured to extend into a fin because Choi teaches that this allows use of a duct such as an air channel to further dissipate the heat of the batteries.   The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu US PG Publication 2018/0269545, as applied to Claim 12, and further in view of Bang US PG Publication 2018/0034117.
Regarding Claim 13, Liu discloses the battery module of Claim 12, the rejection of which is incorporated herein in its entirety.  Liu does not specifically recite that the battery pack further comprises a hollow plate for supporting the battery modules, the heat pipes of the battery modules being configured to be arranged in physical contact with an external surface of the hollow plate, and the heat reservoir being formed in the hollow plate.  However, in the same field of endeavor of cooling battery packs in electric vehicles, Bang discloses wherein a battery pack 200 comprising battery modules 220/230 has a tray (battery carrier) 210 that is thermally conductive, comprises cooling plates (which are necessarily hollow in order to circulate cooling liquid via inlets/outlets 411/413) and has thermal (heat transfer) pads 500 (analogous to 12 of Liu), an overall configuration that provides improved cooling performance and durability (see at least Figs 5-8a; paras 0051-0066).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the tray 2 of Liu as a battery carrier that further carries a cooling plate that is hollow and serves as the heat reservoir because Bang teaches that this design (including thermal pads and gap filler pads) helps improve cooling by filling gaps that form between battery modules and support trays that are involved in heat dissipation.  Although Liu modified by Bang does not specifically teach wherein heat pipes of the battery modules are configured to be arranged in physical contact with an eternal surface of the hollow plate, it would have been obvious to a person having ordinary skill in the art to direct the bent portion of the battery module heat pipes c of Liu to be in physical contact with the cooling plates of Liu and Bang (the heat reservoir below the modules in addition to, or instead of, the side cooling plates of Liu because this would lessen the amount of structure on the side of the battery modules and would reduce the width dimension of the battery pack.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boddakayala US PG Publication 2017/0028869 discloses a battery module 92 comprising a plurality of heat pipes 68 that are thermally connected to heat reservoir 74 and are individually sealed and integrated into an external surface 72 and are configured to be arranged in physical contact with a heat conducting element 66 (see Figs 2-3 and related text).  Yoon US PG Publication 2011/0287285 discloses a battery pack 1 comprising battery module 111 having L-shaped heat pipes integrated into an external surface of the battery module 111 that are individually sealed and thermally connected to fins/heat conducting elements 214/224 (see Figs 4-6 and related text). Yamigawa JPH0745310 discloses a battery module having heat pipes 18a-e that are individually sealed and integrated into an external surface 12 and are in physical contact with a heat conducting element 19a-d (see figures and associated text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729